UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Theresa M. Bridge Ultimus Fund Solutions, LLC 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 326-3597 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Progressive Return Fund Annual Report December 31, 2012 CONTENTS Portfolio Summary 1 Summary Schedule of Investments 2 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 14 Tax Information 15 Additional Information Regarding the Fund’s Trustees and Corporate Officers 16 Description of Dividend Reinvestment Plan 19 Proxy Voting and Portfolio Holdings Information 21 Privacy Policy Notice 22 Summary of General Information 25 Shareholder Information 25 Cornerstone Progressive Return Fund Portfolio Summary – as of December 31, 2012 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Consumer Discretionary Financials Health Care Consumer Staples Energy Telecommunication Services Industrials Utilities Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. BlackRock Global Opportunities Equity Trust Closed-End Funds 2. BlackRock International Growth and Income Trust Closed-End Funds 3. India Fund, Inc. (The) Closed-End Funds 4. Eaton Vance Tax-Managed Global Diversified Equity Income Fund Closed-End Funds 5. BlackRock Enhanced Equity Dividend Trust Closed-End Funds 6. Eaton Vance Tax-Managed Diversified Equity Income Fund Closed-End Funds 7. Reaves Utility Income Fund Closed-End Funds 8. Nuveen Multi-Currency Short-Term Government Income Fund Closed-End Funds 9. Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Closed-End Funds Morgan Stanley India Investment Fund, Inc. Closed-End Funds 1 Cornerstone Progressive Return Fund Summary Schedule of Investments+ – December 31, 2012 Description No. of Shares Value EQUITY SECURITIES — 95.16% CLOSED-END FUNDS — 88.92% CONVERTIBLE SECURITIES — 1.28% Advent Claymore Global Convertible Securities and Income Fund II $ Other Convertible Securities (a) 757,389 1,521,608 CORE — 4.72% Adams Express Company (The) General American Investors Company, Inc. Royce Value Trust, Inc. Tri-Continental Corporation Other Core (a) 812,267 5,619,615 CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED — 4.65% AllianceBernstein Income Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Other Corporate Debt Funds Investment Grade-Rated (a) 806,228 5,536,643 DEVELOPED MARKET — 2.29% Japan Smaller Capitalization Fund, Inc. Swiss Helvetia Fund, Inc. (The) Description No. of Shares Value DEVELOPED MARKET (continued) Other Developed Market (a) $
